IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


SOTA CONSTRUCTION SERVICES, INC.            :   No. 25 WAL 2020
AND SELECTIVE INSURANCE COMPANY             :
OF SOUTH CAROLINA,                          :
                                            :   Petition for Allowance of Appeal
                   Petitioners              :   from the Order of the
                                            :   Commonwealth Court
                                            :
             v.                             :
                                            :
                                            :
WORKERS' COMPENSATION APPEAL                :
BOARD (CZARNECKI, ZAWILLA D/B/A             :
GORILLA CONSTRUCTION, AND                   :
UNINSURED EMPLOYERS GUARANTY                :
FUND),                                      :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of August, 2020, the Petition for Allowance of Appeal is

DENIED.